

116 S2013 IS: To protect the right of individuals to bear arms at water resources development projects.
U.S. Senate
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2013IN THE SENATE OF THE UNITED STATESJune 27, 2019Mr. Crapo (for himself and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo protect the right of individuals to bear arms at water resources development projects.
	
 1.Protecting the right of individuals to bear arms at water resources development projectsThe Secretary of the Army shall not promulgate or enforce any regulation that prohibits an individual from possessing a firearm, including an assembled or functional firearm, in any area open to the public (other than a Federal facility as defined in section 930(g) of title 18, United States Code) at a water resources development project covered under section 327.0 of title 36, Code of Federal Regulations (as in effect on the date of enactment of this Act), if—
 (1)the individual is not otherwise prohibited by law from possessing the firearm; and (2)the possession of the firearm is in compliance with the law of the State in which the water resources development project is located.